

	

		II

		109th CONGRESS

		1st Session

		S. 1985

		IN THE SENATE OF THE UNITED STATES

		

			November 9, 2005

			Ms. Collins (for herself

			 and Mr. Lieberman) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To extend the predisaster hazard mitigation program under

		  the Stafford Act.

	

	

		1.Predisaster hazard mitigation

			 programSection 203(m) of the

			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.

			 5133(m)) is amended by striking December 31, 2005 and inserting

			 September 30, 2007.

		

